Citation Nr: 1027348	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-13 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement for service connection for a cervical spine 
disability manifested by numbness of the arms and shoulders.  

2.  Entitlement to an initial compensable evaluation for 
lumbosacral strain.  

3.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.  

4.  Entitlement to an initial compensable evaluation for acne.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to April 
2006.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah as part of the Benefits Delivery at Discharge 
Program (BDD) program.  Original jurisdiction of the Veteran's 
claim resides in the RO in Waco, Texas.  

In May 2010, the Veteran testified at a hearing conducted at the 
RO before the undersigned Acting Veterans Law Judge (VLJ).  A 
copy of the transcript of the hearing has been associated with 
the Veteran's claims folder.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  


REMAND

Unfortunately, a remand of the Veteran's appeal is necessary.  
The Board regrets the delay caused by this remand.  After a 
thorough review of the claims folder, however, the Board finds 
that further evidentiary development is necessary prior to a 
final adjudication of the claims.

Service Connection For A Disability Manifested By Numbness Of The 
Arms And Shoulders

The Veteran asserts that he first experienced numbness in his 
shoulders and upper extremities during service after having worn 
heavy body armor over an extended period of time.  See the 
Veteran's February 2006 claim and April 2007 substantive appeal.  
No pathology pertaining to the claimed disorder was shown in 
service or at the time of the February 2006 VA general 
examination.  Indeed, the February 2006 VA general examination 
noted that the Veteran's cranial nerves were intact and that his 
shoulders and neck were normal upon physical examination.  X-rays 
conducted in conjuncture with the February 2006 VA general 
examination reflected no abnormalities.  The Veteran was 
scheduled for an August 2007 VA joints examination (specifically 
for the shoulder), but such was cancelled.  A printout associated 
with the Veteran's claims file gives the reason for cancellation 
of the examination as "incorrect test ordered".  The August 
2007 VA spine examination focused primarily on the symptomatology 
associated with the Veteran's service-connected lumbosacral 
strain.  Neither an electromyography test (EMG), nor magnetic 
resonance imaging (MRI), has been performed.  

The Veteran testified at the May 2010 VA hearing that he 
experiences numbness and pain in his shoulders and arms during 
rest and active motion.  Specifically, he testified that his arms 
go numb while riding a bicycle, driving a car and lying in bed.  
See the May 2010 VA hearing transcript at page 22-24.  

The Veteran is competent to report symptoms.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or causation, 
and the Board may not accept unsupported lay speculation with 
regard to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray 
v. Brown, 5 Vet. App. 211 (1993).  

VA must provide a VA examination when there is evidence of (1) a 
current disability, (2) an in-service event, injury, or disease, 
(3) some indication that the claimed disability may be associated 
with the established event, injury, or disease, and (4) 
insufficient competent evidence of record for VA to make a 
decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, in light of the Veteran's competent testimony 
regarding his upper extremity symptomatology, the Board concludes 
that this case must be remanded to the RO for a medical 
examination.  The purpose of the examination is to address the 
question of whether the Veteran has a current disability which is 
manifested by numbness in his shoulders and arms and which is 
associated with his active duty.

Lastly, the Veteran asserted that he continues to receive VA 
treatment for the disabilities on appeal herein at the Central 
Texas Veterans Health Care System in Temple, Texas.  See the May 
2010 VA hearing transcript at pages 3 and 13.  Accordingly, 
ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  While the Veteran's claims file 
contains the reports of VA examination performed in February 2006 
and August 2007, there are no VA outpatient treatment records 
associated with the claims file.  As such, VA treatment records 
should be requested and associated with the Veteran's claims 
file.  

Compensable Ratings For The Service-Connected Lumbosacral Strain, 
Bilateral Pes Planus, And Acne

The Veteran was last accorded a VA examination of his lumbosacral 
spine, feet and skin in August 2007.  Specifically concerning the 
Veteran's service-connected lumbosacral strain, the August 2007 
VA spine examination demonstrated no evidence of back spasm and 
no additional limitations of range of motion upon repetitive 
testing.  See the August 2007 VA spine examination report.  

Subsequently, the Veteran asserted that this disability has 
increased in severity.  In particular, at the personal hearing 
conducted before the undersigned Acting VLJ in May 2010, the 
Veteran testified that he experiences daily back spasms; a 
manifestation not present at the time of the August 2007 VA spine 
examination.  Indeed, the Veteran has been prescribed Flexeril 
since the August 2007 VA spine examination, to alleviate the pain 
associated with these spasms.  See the May 2010 VA transcript at 
pages 4 and 7.  

Concerning the Veteran's service-connected bilateral pes planus, 
the August 2007 VA feet examination report indicates mild pes 
planus and tenderness in the anterior os calcis, bilaterally.  
The VA foot examiner also observed no deformity at the distal 
metatarsal bones of third or fourth toes, bilaterally, and normal 
active motion in the metatarsophalangeal joints of the great 
toes, bilaterally.  X-rays in conjuncture with the VA examination 
reflected bilateral plantar fasciitis and no evidence of 
bilateral pes planus.  The Veteran stated that, at the time, he 
experienced pain in his feet with prolonged standing for more 
than two hours.  See the August 2007 VA feet examination report.  

Later, at the May 2010 VA hearing, the Veteran testified that he 
experiences pain in his great toes caused by the uneven weight-
bearing secondary to his bilateral pes planus and shoe inserts.  
Moreover, he asserted that the pain associated with his feet 
necessitates rest after only one hour of standing or leisurely 
walking.  See the May 2010 VA transcript at pages 11-12 and 14.  

Concerning the Veteran's service-connected bilateral acne, the 
August 2007 VA skin examination report indicates superficial acne 
vulgaris with comedones and pustules, without deep inflammation, 
on the face, chest and back which affects less than five percent 
of the Veteran's exposed body area and less than five percent of 
the Veteran's total body area.  See the August 2007 VA skin 
examination report.  

The Veteran specifically testified at the May 2010 VA hearing 
that his service-connected acne has increased in severity and now 
affects more than five percent of his exposed body area.  
Moreover, the Veteran specifically asserted that the acne on his 
chest is so painful that he must cover it with bandages because 
direct contact with a shirt is painful.  See the May 2010 VA 
transcript at pages 16 and 19.  

Initially, in this regard, the Board acknowledges that the 
Veteran is competent to report symptoms because such actions come 
to him through his senses and, as such, require only personal 
knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or causation, 
and the Board may not accept unsupported lay speculation with 
regard to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray 
v. Brown, 5 Vet. App. 211 (1993).

Of further significance to the Board is the fact that the VA's 
General Counsel has indicated that, when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  In light of the Veteran's contentions of 
increased spine, foot and skin symptomatology since the most 
recent examinations in August 2007, the Board finds that 
additional VA evaluations are necessary to determine the current 
nature and extent of these service-connected disabilities.  

Also, on remand, copies of records of ongoing pertinent VA 
medical treatment should be obtained and associated with the 
claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of upper 
extremity, low back, foot, and acne 
treatment that the Veteran may have 
received through the VA Central Texas 
Veterans Health Care System since March 
2006.  Associate all such available records 
with the claims folder.

2.  Thereafter, schedule the Veteran for 
appropriate VA examination(s) for the 
purpose of determining the nature and 
etiology of any disability manifested by 
numbness of the arms and shoulders that he 
may have.  Any testing deemed necessary by 
the examiner(s) should be accomplished.  
For any such disability diagnosed on 
examination, the examiner(s) should 
determine whether it is at least as likely 
as not, i.e., a 50 percent probability or 
greater, that such disorder had its 
clinical onset in service or is otherwise 
related to active duty.  

It would be helpful if the examiner(s) 
would use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The VA examiner(s) is/are requested to 
provide a thorough rationale for any 
opinion provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The examiner(s) should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

3.  Also, the Veteran should be scheduled 
for an appropriate VA examination to 
determine the nature and extent of his 
service-connected lumbosacral strain.  The 
claims file, and a copy of this REMAND, 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, should 
be conducted.  All pertinent low back 
pathology which is found on examination 
should be noted in the evaluation report.

In addition, the examiner should discuss 
any muscle spasm, tenderness, abnormal gait 
or abnormal spinal contour, loss of height, 
limitation of motion, or (favorable or 
unfavorable) ankylosis of the thoracolumbar 
spine, and unfavorable ankylosis of the 
entire spine found to be associated with 
the service-connected disability.  Also, 
the examiner should discuss any 
neurological deficits found to be 
associated with the service-connected 
disorder.

Further, the examiner should discuss 
whether the Veteran's low back exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disability.  
If feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his low back repeatedly over a period of 
time.

The VA examiner is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The examiner should review the 
claims folder and this fact should be noted 
in the examination report.  

4.  Also, schedule the Veteran for an 
examination to determine the nature and 
extent of his bilateral pes planus.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed necessary, 
including X-rays, should be performed.  

All pertinent pathology should be noted in 
the examination report.  In particular, the 
examiner is asked to discuss the presence 
(including degree) or absence of weight-
bearing line over or medial to the great 
toe, inward bowing of the tendo-achillis, 
pain on manipulation and use of the feet, 
deformity (including pronation and 
abduction), pain on manipulation and use 
accentuated, swelling on use, 
characteristic callosities, pronation, 
tenderness of the plantar surfaces, and 
inward displacement and spasm of the tendo-
achilles on manipulation.  The examiner 
should also note whether the symptoms of 
the service-connected bilateral foot 
disability are improved with orthopedic 
shoes or appliances.  

The VA examiner is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The examiner should review the 
claims folder and this fact should be noted 
in the examination report.  

5.  In addition, schedule the Veteran for a 
VA dermatology examination to determine the 
extent and severity of his service-
connected acne.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner, and the 
examination report should reflect that a 
review of the claims folder was completed.  
The examiner should report all 
manifestations and symptoms of the 
Veteran's acne. 

The examiner should discuss whether this 
service-connected disability is manifested 
by deep acne (to include deep inflamed 
nodules and pus-filled cysts).  If so, the 
examiner should also discuss the percentage 
of the area of the Veteran's face and neck 
affected by such acne.  Also, the examiner 
should note whether the Veteran's acne has 
appeared on any other parts of his body-
and, if so, where.  

The VA examiner is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The examiner should review the 
claims folder and this fact should be noted 
in the examination report.  

6.  The RO should then readjudicate the 
issues on appeal.  If the claims remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) and given a 
reasonable period of time within which to 
respond thereto.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

